DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites “a drive mechanism” in line 8 however a drive mechanism was already recited in line 6, therefore, it is unclear whether or not they are the same or different. For purposes of examination the drive mechanism in line 8 is considered to be the same structural element as the one in line 6. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bode et al. (WO 2011/042540 published 4/14/11; citations are made from US 8,882,722 B2) in view of Podaima (US 2009/0043253 A1) and in further view of Graf et al. (US 2008/0119796 A1). 
With regard to claim 1, Bode discloses a drive mechanism for a drug delivery device, comprising: a piston rod (Col 6, lines 12-19) to operably engage with a piston (Col 6, lines 12-19) of a cartridge (22, Fig. 2) to displaced the piston in a distal direction during a dose dispensing action, at least one actuation member (Col 6, lines 12-19, drive means) mechanically coupled with the piston rod to induce a distally directed displacement of the piston rod when actuated by a user, an electronic control module (Col 2, lines 30-32; lines 28-29; lines 50-61) integrated into the drive mechanism (Col 2, lines 28-29) and at least one interlock member (5) coupled with and controlled by the electronic control, the at least one interlock member comprising one of a latch mechanism (9, pin) to mechanically obstruct displacement of the piston rod when the at least one condition is not fulfilled (Col 2, lines 15-21; Col 4, lines 22-28) and configured to 
However, Bode does not disclose a communication and authorization module. 
Podaima teaches communication and authorization module configured for wireless communication with an external transponder and configured to provide a wireless keylock for permitting a displacement of the piston rod only in response to a detection of the transponder being positioned within a predefined range of the communication and authorization module ([0122]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Bode with the communication and authorization module as taught by Podaima for the purpose of providing a safety mechanism so that medication is not delivered to the wrong patient ([0122]).
However, Bode/Podaima do not teach a threaded piston rod that is prevented from rotation by the control module.
Graf teaches a similar drug delivery device that includes a threaded piston rod (4) that is threaded with a dose setting member (dose setting member can be considered a housing of the drug delivery device as the housing has no particular structure and therefore does not limit what structures can be considered “a” housing of the drug delivery device [0017]) that when activated by a user rotates due to the threaded engagement to deliver a drug through the distal end of the device. Graf further teaches mechanical locking components that can be considered a latch (3g, [0107], [0110], connects with groove 39g) that prevent rotation movement of the piston rod ([0100]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Bode/Podaima with the threaded piston rod that can be prevented by rotation as taught by Graf for the purpose of preventing premature expelling of the drug ([0100]).

With regard to claim 2, Bode discloses wherein the interlock member is adapted to releasably engage with any one of the piston rod, drive member, actuation member, a dose dial and a dose dial sleeve or any other component mechanically engaged therewith (Col 2, lines 5-21, lines 41-49; Col 4, lines 22-28). 
claim 3, Bode discloses wherein the electronic control is adapted to monitor and/or verify a user-drive actuation of the drive mechanism (Col 2, lines 5-21, lines 41-49; Col 4, lines 22-28).
With regard to claim 4, Bode discloses wherein the electronic control is adapted to verify whether actuation of the drive mechanism matches with at least one predefined condition of use (Col 2, lines 5-21, lines 41-49; Col 4, lines 22-28). 
With regard to claim 5, Bode discloses wherein the control mechanism communicated with an authorization and/or communication module and a timer circuit (Col 41-49) and at least one visual indicator (11). 
With regard to claim 6, Bode discloses wherein the electronic control is configured to transfer the interlock member in a release mode only when the at least one condition is fulfilled (Col 2, lines 5-21, lines 41-49; Col 4, lines 22-28). 
With regard to claim 7, Bode discloses wherein the interlock member is adapted to releasably obstruct a user-initiated dose setting and/or dose dispensing actuation if the condition is not fulfilled (Col 2, lines 5-21, lines 41-49; Col 4, lines 22-28). 
With regard to claim 8, Bode discloses wherein the electronic control is capable to trigger a visual (11) indication that actuation of the device is due. 
With regard to claim 9, Bode discloses wherein the electronic control is capable of visually instructing a user to correctly operate the drive mechanism (11, Col 2, lines 41-29). 
With regard to claim 10, 13, 16, Bode discloses Bode discloses a drug delivery device to set and to dispense a dose of medicament and comprising a cartridge holder (Col 3, lines 54-57) to receive a cartridge filled with a medicament, a housing (1) to accommodate the drive mechanism being operably connected with the cartridge holder, a drive mechanism according to claim 15 (See above) comprising: a piston rod (Col 6, lines 12-19) to operably engage with a piston (Col 6, lines 12-19) of a cartridge (22, Fig. 2) to displaced the piston in a distal direction during a dose dispensing action, at least one actuation member (Col 6, lines 12-19, drive means) mechanically coupled with the piston rod to induce a distally directed displacement of the piston rod when actuated by a user, an electronic control module (Col 2, lines 30-32; lines 28-29; lines 50-61) integrated into the drive mechanism (Col 2, lines 28-29) and at least one interlock member (5) coupled with the electronic control, the at least one interlock member comprising one of a latch mechanism (9, pin) to mechanically obstruct displacement of the piston rod when the at least one condition is not fulfilled (Col 2, lines 15-21; Col 4, lines 22-28) and configured to allow movement of the piston rod when the at least one condition of use is fulfilled (Col 2, lines 15-21; Col 4, line 22-28). 

However, Bode does not disclose a communication and authorization module. 
Podaima teaches communication and authorization module configured for wireless communication with an external transponder and configured to provide a wireless keylock for permitting a displacement of the piston rod only in response to a detection of the transponder being positioned within a predefined range of the communication and authorization module ([0122]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Bode with the communication and authorization module as taught by Podaima for the purpose of providing a safety mechanism so that medication is not delivered to the wrong patient ([0122]). 
However, Bode/Podaima do not teach a threaded piston rod that is prevented from rotation by the control module.
Graf teaches a similar drug delivery device that includes a housing (housing can be considered any of the shell components such as element 3 or 1) and accommodates a drive mechanism (9/4, [0056]), the drive mechanism comprising a threaded piston rod (4) that is threadedly engaged with a housing (housing can be considered element 3 or 1, 4 is a threaded piston rod that is threadedly engaged with the housing at 39) that when activated by a user rotates due to the threaded engagement to deliver a drug through the distal end of the device. Graf further teaches mechanical locking components that can be considered a latch (3g, [0107], [0110], connects with groove 39g) that prevent rotation movement of the piston rod ([0100]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Bode/Podaima with the threaded piston rod that can be prevented by rotation as taught by Graf for the purpose of preventing premature expelling of the drug ([0100]).


With regard to claim 11, Bode discloses comprising a cartridge (22) disposed in a cartridge holder (Col 3, lines 54-57) being at least partially filled by the medicament.
With regard to claim 12, 14, 15, Bode discloses wherein the housing and/or the cartridge holder comprise a visual (11) indicator to indicate to the user whether a condition of use is actually fulfilled.
With regard to claim 17, 18, 19, Bode discloses a method of operating a drug delivery device comprising a cartridge (22) filled with a medicament and comprising a drive mechanism according to claim 15 (see above), wherein the method of operating comprises the steps of: monitoring a dose setting and/or dose dispensing actuation of the drive mechanism by means of a control (Col 2, lines 5-21, lines 41-49; Col 4, lines 22-28), determining at least one of an actual state parameter of the drug delivery device and comparing the state parameter with at least one predefined condition of use of the drug delivery device (Col 2, lines 5-21, lines 41-49; Col 4, lines 22-28), the at least one interlock member comprising one of a latch mechanism (9, pin) mechanically obstructing or releasing actuation of the drive mechanism in response to the comparison of state parameter and predefined condition (Col 2, lines 5-21, lines 41-49; Col 4, lines 22-28). 
However, Bode does not disclose a communication and authorization module. 
Podaima teaches communication and authorization module configured for wireless communication with an external transponder and configured to provide a wireless keylock for permitting a displacement of the piston rod only in response to a detection of the transponder being positioned within a predefined range of the communication and authorization module ([0122]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Bode with the communication and authorization module as taught by Podaima for the purpose of providing a safety mechanism so that medication is not delivered to the wrong patient ([0122]). 
However, Bode/Podaima do not teach a threaded piston rod that is prevented from rotation by the control module.
Graf teaches a similar drug delivery device that includes a housing (housing can be considered any of the shell components such as element 3 or 1) and accommodates a drive mechanism (9/4, [0056]), the drive mechanism comprising a threaded piston rod (4) that is threadedly engaged with a housing (housing can be considered element 3 or 1, 4 is a threaded piston rod that is threadedly engaged with the housing at 39) that when activated by a user rotates due to the threaded engagement to deliver a drug through the distal end of the device. Graf further teaches mechanical locking components that can be considered a latch (3g, [0107], [0110], connects with groove 39g) that prevent rotation movement of the piston rod ([0100]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Bode/Podaima with the threaded piston rod that can be prevented by rotation as taught by Graf for the purpose of preventing premature expelling of the drug ([0100]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,058,655 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present invention recites similar subject matter as claim 1 of US Patent No. 10,058,655 B2 including a piston rod, an actuation member, an electronic control, an interlock member and a communication module. Further the dependent claims recite similar features to those of the dependent claims of US Patent No. 10,058,655 B2 as detailed below.
Claim 2 of the present invention relates to claim 2 of US Patent No. 10,058,655 B2.
Claim 3 of the present invention relates to claim 3 of US Patent No. 10,058,655 B2.
Claim 4 of the present invention relates to claim 4 of US Patent No. 10,058,655 B2.
Claim 5 of the present invention relates to claim 5 of US Patent No. 10,058,655 B2.
Claim 6 of the present invention relates to claim 6 of US Patent No. 10,058,655 B2.
Claim 7 of the present invention relates to claim 7 of US Patent No. 10,058,655 B2.
Claim 8 of the present invention relates to claim 8 of US Patent No. 10,058,655 B2.
Claim 9 of the present invention relates to claim 9 of US Patent No. 10,058,655 B2.
Claim 10 of the present invention relates to claim 10 of US Patent No. 10,058,655 B2.
Claim 11 of the present invention relates to claim 12 of US Patent No. 10,058,655 B2.
Claim 12 of the present invention relates to claim 13 of US Patent No. 10,058,655 B2.
Claim 13 of the present invention relates to claim 11 of US Patent No. 10,058,655 B2.
Claim 14 of the present invention relates to claim 13 of US Patent No. 10,058,655 B2.
Claim 15 of the present invention relates to claim 13 of US Patent No. 10,058,655 B2.
Claim 16 of the present invention relates to claim 1 of US Patent No. 10,058,655 B2.
Claim 17 of the present invention relates to claim 15 of US Patent No. 10,058,655 B2.
Claim 18 of the present invention relates to claim 15 of US Patent No. 10,058,655 B2.
Claim 19 of the present invention relates to claim 15 of US Patent No. 10,058,655 B2.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant provides several remarks as to why Graf does not teach the claimed invention, and will be addressed below:
1. Applicant states that Graf discloses a threaded piston 4 but fails to disclose a threaded engagement with a housing. As stated above, the housing is not defined to have any specific structural limitation and therefore many of the components can be considered a housing of the drug delivery device including element 3 which includes a threaded portion at 39 that engages directly with the threaded piston 4. If the housing were to be further defined, the remarks would be reconsidered in light of the amended claim. 
2. Applicant states that Graf fails to disclose engagement of the piston rod and housing so as to displace a piton in the distal direction. However, Graf explicitly states that the piston rod is advanced and thus pushes against a piston via its front end and thus moves the piston in the advancing direction when advanced itself ([0054]). Thus Graf teaches the claimed limitation. 
3. Applicant states that Bode, Podaima, Graf do not teach the amended claim limitations of a n interlock coupled with and controlled by the electronic control, the at least one interlock member comprising one of a latch mechanism or a clamping mechanism configured to mechanically obstruct a rotation of the piston rod”. However, Applicant does not specify or describe how the limitation is not taught only providing a blanket statement. The new grounds of rejection above details how the references teach the amended limitations. If Applicant were to further explain their position, reconsideration of the rejection would be made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/             Primary Examiner, Art Unit 3783